COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In re City of Houston

Appellate case number:    01-13-00200-CV

Trial court case number: 2011-01184

Trial court:              269th District Court of Harris County

        Relator’s motion for temporary relief, filed March 8, 2013, is granted. The trial court’s
February 20, 2013 order granting the motions for new trial in Cause No. 2011-01184, Lashonda
Rochelle v. City of Houston, in the 269th District Court of Harris County, Texas, which was
consolidated with Cause No. 2011-13741, Mattie Etubom v. City of Houston, originally filed in
the 55th District Court of Harris County, Texas, is stayed until further order of this court.


       The petition for writ of mandamus remains pending before this court.


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually  Acting for the Court


Date: March 21, 2013